United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 00-2448
                                  ___________

United States of America,              *
                                       *
            Plaintiff-Appellee,        *
                                       *
      v.                               *
                                       *
Larry J. Swartzendruber;               * Appeal from the United States
Rozella L. Swartzendruber;             * District Court for the Western
                                       * District of Missouri.
            Defendants-Appellants,     *
                                       *      [UNPUBLISHED]
Elanar Gardens, an unincorporated      *
business,                              *
                                       *
            Defendant.                 *
                                  ___________

                             Submitted: July 3, 2001

                                 Filed: July 24, 2001
                                  ___________

Before MORRIS SHEPPARD ARNOLD, RICHARD S. ARNOLD, and FAGG,
      Circuit Judges.
                         ___________

PER CURIAM.

       Larry J. and Rozella L. Swartzendruber appeal the district court's decision
permitting the government to reduce certain tax assessments to judgment, and to
foreclose on tax liens. On appeal, the Swartzendrubers contend the court lacked
jurisdiction to adjudicate their case. We conclude the district court correctly resolved
the Swartzendrubers' contention. See 26 U.S.C. §§ 7402-7403; 28 U.S.C. § 1340; 28
U.S.C. § 1345; United States v. Gerads, 999 F.2d 1255, 1256 (8th Cir. 1993) (per
curiam), cert. denied, 510 U.S. 1193 (1994); United States v. Kruger, 923 F.2d 587
(8th Cir. 1991).

      Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-